07/13/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs June 28, 2022

                JOHN A. PURCELL v. STATE OF TENNESSEE

               Appeal from the Criminal Court for Washington County
                         No. 45217 Stacy L. Street, Judge
                      ___________________________________

                             No. E2021-00996-CCA-R3-PC
                        ___________________________________


Petitioner, John A. Purcell, appeals the dismissal of his post-conviction petition for being
untimely filed. On appeal, he asserts that he received ineffective assistance of trial counsel
before entering his guilty plea and that the post-conviction court erred by not conducting a
complete evidentiary hearing before dismissing his petition as untimely. Having reviewed
the record and the parties’ briefs, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JILL BARTEE AYERS, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and JOHN W. CAMPBELL, SR., JJ., joined.

Akiah C. Highsmith, Johnson City, Tennessee (on appeal), Darcee Kubisiak, Johnson City,
Tennessee (at post-conviction hearing), for the appellant, John Anthony Purcell.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Senior
Assistant Attorney General; Ken C. Baldwin, District Attorney General, for the appellee,
State of Tennessee.

                                         OPINION

                             Factual and Procedural History

      Petitioner was indicted for first-degree murder and especially aggravated robbery.
He subsequently entered a nolo contendere guilty plea on June 23, 2014, to second-degree
murder and agreed to be sentenced out of range to thirty years as a Multiple Offender with
100% release eligibility. The facts of this case, as set forth by the State at the guilty plea
submission hearing, are as follows:
           [B]ack on the 25th day of May, 2010, the [D]efendant and three (3)
           other people, went to a residence that was actually rented in the name
           of one of the defendants, one of the ladies. Anyway, as we
           understand it, we have testimony that at a point in time the lady who
           had the apartment rented, unlocked the door, opened the door, the
           two (2) defendants, the two (2) male defendants, Mr. [Gary] Gilbert
           and [Defendant], went inside and inside was a Mr. Stephen
           Rodriquez, he was there. Apparently, he was here to sell some drugs.
           In any event, the idea was to rob this man of his money and/or drugs.
           Once the two (2) men got inside, one of which was this [D]efendant,
           the victim, Mr. Rodriguez, was pistol-whipped severely and at a
           point in time after he was basically subdued, [Defendant] here went
           to look for money and/or drugs. The house was rifled through, all
           the registries and things like that were opened, and he came back to
           where Mr. Gilbert had the [victim] still subdued, and then Mr.
           Gilbert and this [D]efendant decided that that man needed to be
           killed. And so Mr. Gilbert actually took a knife and cut his throat.
           Then the two (2) men left, went out to the car and got in the car and
           left. Basically, this [D]efendant did not actually kill Mr. Rodriguez,
           but he’s charged under the Felony Murder Rule, which, of course, is
           if you’re involved in a felony and you participate in a felony, even if
           you didn’t intend to be involved in the killing of one of the people
           inside, then you’re guilty on the law of killing the man regardless of
           the fact that you weren’t involved in the actual killing. The charge
           of Especially Aggravated Robbery in consideration of a plea, which
           is also an “A” felony is being dismissed.

        Petitioner filed an untimely pro se petition for post-conviction relief on May 8,
2019, alleging that trial counsel rendered deficient performance and numerous other
grounds. Petitioner conceded that his post-conviction petition was untimely but alleged
that the statute of limitations failed to provide him with a reasonable opportunity to have
his newly discovered grounds heard and that it was unconstitutional as applied to him
because it denied him “[d]ue [p]rocess under the state and federal constitutions.” Petitioner
further asserted that the untimeliness of his petition resulted from “justifiable excuses” or
“excusable neglect” due to “lack of criminal procedure and ignorance of appellate
procedure as options for relief.” Counsel was appointed, and an amended post-conviction
petition was filed on July 22, 2020, alleging additional grounds for relief and further claims
of ineffective assistance of counsel. The State in its response argued that Petitioner’s post-
conviction petition was untimely and should be dismissed, and that Petitioner’s claims of
ineffective assistance of counsel were without merit.

      At the post-conviction hearing, Petitioner testified he did not receive all of his
discovery materials until “just maybe a year ago when I requested it from [trial counsel].”

                                            -2-
He said: “There are statements that I had never seen before and statements that I had
partially heard and did not go parallel with the written statements that I had received.”
Petitioner further testified that he received a “statement or two” from his co-defendant, Mr.
Gilbert, and Mr. Gilbert’s “mom and dad’s statement, and maybe another person or two’s
statements that really would have actually helped me if I had heard the full statements.”

       Petitioner testified that trial counsel did not advise him of the right against self-
incrimination, and counsel failed to explore “to the fullest extent” statements from his co-
defendant’s family members. He said that Mr. Gilbert’s mother’s written statement failed
to include the assertion in her audio statement that Mr. Gilbert had threatened to kill a
family member if they spoke to anyone about the case. Petitioner testified that Timothy
Honeycutt, Jr. told the detective that Mr. Gilbert asked him to help sell his gun because
Mr. Gilbert needed money for an attorney. He further testified that Mr. Honeycutt also
said Mr. Gilbert told him to “stay quiet and don’t mention this to anyone.” Petitioner
claimed that Mr. Honeycutt’s written statement “was partial compared to the audio that I
received about a year ago from [trial counsel].” He said that he told trial counsel that he
knew that Mr. Gilbert was not telling the truth. Petitioner wanted an investigator to
question everyone but he did not know if trial counsel complied with his request.

       Petitioner testified that he had a pending case in Virginia when he pled guilty in
Tennessee. He said that trial counsel did not advise him that his Tennessee sentence could
be ordered to be served consecutively to his Virginia sentence, and he did not understand
what thirty years at 100% meant. Petitioner testified that he received the State’s plea offer
of second-degree murder a week before the guilty plea submission hearing, that trial
counsel told him that it was the best offer that Petitioner would receive and that Petitioner
did not have to accept the offer but that it was in his best interest. Petitioner claimed that
he did not have time to think about the plea offer because of “all the things that were going
on in Tennessee and Virginia;” however, he signed the plea agreement the next time that
he met with trial counsel. He said that he did not undergo a mental health assessment prior
to entering the plea nor was there anything done to determine his competency at the time
of the offense.

        Petitioner testified that trial counsel did not discuss the plea offer with him or review
the waiver of rights form in depth with him prior to the guilty plea submission hearing. He
said that on the day of the hearing, trial counsel spoke with him in court and “had some
papers . . . and basically was going over the plea, you know, skipping over it . . .” Petitioner
testified that trial counsel failed to advise him prior to the plea hearing that he would
incriminate himself during the plea submission hearing.

       On cross-examination, Petitioner admitted that he knew prior to the plea hearing
that he had the right to remain silent and not testify if he proceeded to trial, that he signed
the guilty plea agreement and waiver of rights form and that he understood from the form
that he had the right to talk or not talk. Petitioner further admitted that he never told the

                                              -3-
trial court that he did not understand the plea agreement and waiver of rights form.
Although he told the trial court at the plea hearing that he understood his conviction could
be used against him in the future, Petitioner claimed that he did not fully understand what
he was agreeing to or that his conviction would be used to enhance another sentence.
Petitioner agreed that the transcript of the plea hearing indicated that he was advised that
his sentence would be served at 100%. However, he said that he was “under the impression
that hundred percent was that that’s what it says, but it’s actually 85%.” Petitioner also
testified that he did not understand “that pleading outside of my range meant that I could
get more time. I didn’t understand that.”

        After the Petitioner concluded his testimony and closed his proof, and before the
State presented any witnesses, the post-conviction court announced that it was required to
make a threshold determination of “whether or not the petition is even properly before this
Court.” The post-conviction court noted that a post-conviction petition must be filed “one
year from the date of the last or final action of the highest state appellate court to which the
appeal is taken, or if no appeal is taken, within one year of the date on which the judgment
becomes final.” The post-conviction court found: “[Petitioner] pled guilty on June 23[],
2014. Judgment becomes final one month later, which is July 23[], 2014. Petitioner’s
petition for post-conviction relief was filed on June 10, 2019, almost five years later, which
is clearly outside of the statute of limitations.”

        The post-conviction court reviewed the statutory exceptions to the statute of
limitations for filing a post-conviction petition and concluded that Petitioner did not allege
a claim establishing a new constitutional right, a claim based upon new scientific evidence
establishing that Petitioner was actually innocent of the offense, or a claim that his sentence
was enhanced because of a previous conviction that was later held to be invalid. The post-
conviction court noted the three types of cases in which due process requires the tolling of
the statute of limitations and found that Petitioner’s claims for relief did not arise after the
statute of limitations had passed, there was no proof suggesting Petitioner suffered from
mental incompetence that prevented him from complying with the deadline for filing his
petition, and there was no proof of attorney misconduct necessitating tolling of the statute
of limitations. The post-conviction court further found no proof to show that Petitioner
had been pursuing his rights diligently and that some extraordinary circumstances
prevented a timely filing of the petition.

       The post-conviction court concluded:

           This Court is going to find that the petition for post-conviction relief
           was filed after the one-year statute of limitations had ran, and that
           none of the tolling statutory or due process factors apply that would
           justify the […] tolling, rather, of the statute of limitations, and that
           the Petitioner was given opportunities today to present such evidence
           that […] would have justified the tolling of the statute of limitations.

                                             -4-
On the above basis, the post-conviction court dismissed Petitioner’s post-conviction
petition without completing the evidentiary hearing.

                                         ANALYSIS

        Petitioner argues that trial counsel was ineffective for failing to “fully review”
discovery with him, failing to “investigate inconsistencies in written and audio statements,”
and for not explaining the plea agreement and ensuring that Petitioner understood it.
Petitioner further alleges that the post-conviction court erred by conducting an “incomplete
evidentiary hearing” and not permitting “trial counsel to be cross[-]examined when a
colorable claim of ineffective assistance of counsel existed.” The State responds that the
post-conviction court properly dismissed the post-conviction petition as untimely without
a full evidentiary hearing. The State further asserts that even if this court were to find that
the post-conviction court erred by dismissing the petition as untimely, “appellate review of
[P]etitioner’s claim is improper at this time” because the State was not “afforded an
opportunity to present any proof at the evidentiary hearing[,] and the post-conviction court
did not make any findings of fact or conclusion of law regarding the merits of [Petitioner’s]
ineffective assistance claim.”

         Post-conviction relief is available when a “conviction or sentence is void or voidable
because of the abridgment of any right guaranteed by the Constitution of Tennessee or the
Constitution of the United States.” T.C.A. § 40-30-103. A person in custody under a
sentence of a court of this state must petition for post-conviction relief “within one year of
the date of the final action of the highest state appellate court to which an appeal is taken
or, if no appeal is taken, within one year of the date on which the judgment becomes final.”
Id. § 40-30-102(a). “The statute of limitations shall not be tolled for any reason, including
any tolling or saving provision otherwise available at law or equity.” Id. Moreover, “[t]ime
is of the essence of the right to file a petition for post-conviction relief or motion to reopen
established by this chapter, and the one[ ]year limitations period is an element of the right
to file the action and is a condition upon its exercise.” Id. If it plainly appears on the face
of the post-conviction petition that the petition was filed outside the one-year statute of
limitations or that a prior petition attacking the conviction was resolved on the merits, the
post-conviction court must summarily dismiss the petition. Id. § 40-30-106(b). “The
question of whether the post-conviction statute of limitations should be tolled is a mixed
question of law and fact that is ... subject to de novo review.” Bush v. State, 428 S.W.3d
1, 16 (Tenn. 2014) (citing Smith v. State, 357 S.W.3d 322, 355 (Tenn. 2011) ).

       Tennessee Code Annotated section 40-30-102(b) provides three exceptions to the
statute of limitations for petitions for post-conviction relief: (1) claims based on a final
ruling of an appellate court establishing a constitutional right not recognized as existing at
the time of trial and given retroactive effect by the appellate courts; (2) claims based upon
new scientific evidence establishing that the petitioner is actually innocent of the

                                             -5-
conviction offense; and (3) claims seeking relief from a sentence that was enhanced
because of a previous conviction and the previous conviction was later held to be invalid.
T.C.A. §§ 40-30-102(b)(1)-(3).

        In addition to the statutory exceptions, our supreme court has held that due process
principles may require tolling the statute of limitations. See Whitehead v. State, 402
S.W.3d 615, 622-23 (Tenn. 2013). To date, our supreme court “has identified three
circumstances in which due process requires tolling the post-conviction statute of
limitations” (1) when the claim for relief arises after the statute of limitations has expired;
(2) when the petitioner’s mental incompetence prevents him from complying with the
statute of limitations; and (3) when the petitioner’s attorney has committed misconduct.
Id. at 623-24. To succeed upon such a claim, a petitioner must show “(1) that he or she
had been pursuing his or her rights diligently, and (2) that some extraordinary circumstance
stood in his or her way and prevented timely filing.” Id. at 631 (citing Holland v. Florida,
560 U.S. 631, 648-49 (2010) ).

        Petitioner in this case concedes that his petition for post-conviction relief was filed
outside of the one-year statute of limitations. We agree with the findings of the post-
conviction court that nothing was presented at the post-conviction hearing that would
justify the tolling of the limitations period. Petitioner pled guilty on June 23, 2014, and
therefore, his judgment became final on July 23, 2014. State v. Green, 106 S.W.3d 646
(Tenn. 2003). As such, the statute of limitations for Petitioner’s post-conviction claims
expired on July 23, 2015. Petitioner’s petition for post-conviction relief was filed on June
10, 2019, almost five years later, which is clearly outside of the limitations period. He has
not demonstrated that any of the statutory exceptions to toll the statute of limitations apply
in his case or that he is entitled to due process tolling. Furthermore, there is no proof to
show that Petitioner had been pursuing his rights diligently and that some extraordinary
circumstances prevented a timely filing of the post-conviction petition. Thus, the petition
was untimely, and the post-conviction court properly dismissed the petition without
completing the evidentiary hearing. Petitioner is not entitled to relief.

                                          CONCLUSION

        Based on the foregoing, we affirm the dismissal of the petition for post-conviction
relief as untimely.

                                               ____________________________________
                                                JILL BARTEE AYERS, JUDGE




                                             -6-